Filed 3/24/16 In re E.S. CA3
Received for posting 3/25/16
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                 ----




In re E.S., a Person Coming Under the Juvenile Court                                           C080035
Law.

THE PEOPLE,                                                                       (Super. Ct. No. JV136455)

                   Plaintiff and Respondent,

         v.

E.S.,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) and In re Kevin S. (2003) 113 Cal.App.4th 97.
                                                I. BACKGROUND
         An amended juvenile wardship petition (Welf. & Inst. Code, § 602) filed on
September 24, 2014, charged 16-year-old minor E.S. with 12 felonies: first degree




                                                                   1
robbery (count 1; Pen. Code, § 212.5, subd. (a))1; preventing or dissuading a witness or
victim (Elijah G.) from testifying (count 2; § 136.1, subd. (c)(1)); preventing or
dissuading a witness or victim (Devon D.) from testifying (count 3; § 136.1, subd. (c)(1));
making a criminal threat to Devon D. (count 4; § 422); making a criminal threat to
Elijah G. (count 5; § 422); robbery of Christian W. (count 6; § 211); receiving stolen
property (count 7; § 496, subd. (a)); robbery of Zach G. (count 8; § 211); robbery of
David D. (count 9; § 211); making a criminal threat to Zach G. (count 10; § 422); making
a criminal threat to David D. (count 11; § 422); and burglary of an inhabited dwelling
occupied by Brooklyn W. (count 12; § 459). All offenses were alleged to have occurred
on our about July, 30, 2014, and July 31, 2014.
        As to count 1, it was alleged pursuant to section 213, subdivision (a)(1)(A), that
the minor committed the offense voluntarily, acted in concert, and entered a structure
described in that section. As to counts 2, 3, 6, 8, 9, and 12, it was alleged that the
offenses were serious felonies (§ 1192.7, subd. (c)).
        On September 25, 2014, the juvenile court found a prima facie showing had been
made that the minor was a person described by Welfare and Institutions code section 602
and ordered him detained in juvenile hall.
        On October 14, 2014, probation recommended that the minor be adjudged a ward
of the court and committed to 120 days in juvenile hall, followed by 120 days on
electronic monitoring under his parents’ supervision, plus the completion of 18 days in
Juvenile Work Project.
        On December 5, 2014, the juvenile court directed probation to refer the minor to
the Interagency Management and Authorization Committee (IMAC) to perform a level B
evaluation and submit a report on it.




1   Undesignated statutory references are to the Penal Code.

                                                  2
       On January 5, 2015, probation informed the juvenile court that IMAC had
recommended returning the minor home and placing him on electronic monitoring for
120 days. IMAC based this recommendation on the minor’s lack of prior history with the
juvenile court, the minor’s parents’ claim that the charged conduct was atypical, and their
assertion that they would work closely with the minor and in-home services to redirect
him.
       On June 26, 2015, pursuant to a plea agreement, the minor admitted count 1 and
the associated enhancement (§ 213, subd. (a)(1)(A)), and the prosecution moved to
dismiss the remaining counts with the understanding that they could be considered at
disposition. The agreement included a commitment to the Department of Juvenile Justice
(DJJ) for up to nine years.
       After finding the minor entered the plea freely and voluntarily, the juvenile court
found there was a factual basis for the admission, accepted the admission, and sustained
the petition as to count 1. The court stated that the agreement was acceptable “given all
the facts and circumstances, the proof available, the risks involved to the defense,
potential consequences.”
       To explain why it accepted the agreement, despite the more lenient proposals by
probation and IMAC, the court stated: “This was a home invasion robbery, and it’s an
incredibly serious offense. This may be your first time through. But you hit a home run
your first time at bat. You really did. That’s why you’re getting this disposition. [¶]
There are a number of counts here. It could have been longer.” The court also noted that
if the prosecution had taken the case to adult court, 11 of the offenses could have been
charged as strikes, with a maximum exposure of 18 years in state prison.
       The factual basis for the plea to count 1, as stipulated to by the parties, was as
follows: “[I]n the County of Sacramento on or about July 31st, 2014[,] the minor entered
the residence of Elijah T.[sic] and Devon D. and while [sic] acted in concert with two
other minors who forced their way into the residence, the minor wil[l]fully and

                                                  3
unlawfully took the property of the victims from their possession and immediate presence
and against their will by using force and fear specifically by punching and kicking one
victim multiple times, threatening the victims and forcing each victim to stay in different
rooms while the home invasion robbery was taking place.”
       According to the probation reports, on July 31, 2014, Elijah G. and Devon D. were
at Elijah G.’s home around 8:00 p.m. Elijah G. heard a knock on the door, looked
through the peephole, and saw the minor, whom he recognized from school. As Elijah G.
opened the door, two accomplices (A.C. and S.C.) came in behind the minor, concealing
their faces. The minor punched Elijah G. in the face and pushed him into the kitchen,
while the other two fought with Devon D. All three punched and kicked Elijah G.
multiple times while he was on the ground. The minor then made Elijah G. sit on the
toilet in the bathroom and made Devon D. sit on the couch for 15 minutes, while the three
assailants went through the home taking things. Elijah G. and Devon D. recognized all
three, because all of the minors used to be in a gang together; Elijah G. and Devon D. had
dropped out because the minor was turning it from a friendly association into a “criminal
thing.” (Counts 1-5.)
       According to Devon D., earlier that day the minor, A.C., and S.C. were hanging
out at Devon D.’s house. As they left the house, they saw Christian W., another
acquaintance from school, riding his bicycle. The minor told A.C. and S.C. to take the
bicycle. They ran over and punched Christian W. until he fell off the bike. The minor
ordered him to give up the bike. The minor also took Christian W.’s belt and wallet, but
threw the wallet back because it had no money in it. (Counts 6-7.)
       On the same evening, police were dispatched to a different residence about a
burglary in which the suspect had broken a window to obtain entry. The victim reported
several items missing. A latent print taken from the outside of the bedroom window
matched that of the minor, then in custody for the offenses against Elijah G. and



                                                4
Devon D. The victim, was shown a picture of the minor, said he did not know the minor
and the minor did not have permission to be in his house. (Count 12.)
       Apparently, on July 30, 2014, the minor also stole one or more bicycles from
Zach G. and David D. (Counts 8-11.)
       The juvenile court declared the minor a ward of the court and committed him to
Division of Juvenile Justice (DJJ) for a maximum term of seven years, not to exceed the
statutory limitation for commitment to age 23. The court found the sustained offense to
be a crime listed in Welfare and Institutions code section 707, subdivision (b). The court
awarded the minor 330 days credit for time served in juvenile hall, imposed a restitution
fine of $100 (Welf. & Inst. Code, §§ 730.6, subd. (b), 730.7, subd. (a)), ordered victim
restitution in amounts to be determined, and set a hearing to determine victim restitution.
       We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) The minor was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief.
       The minor filed a supplemental brief, raising contentions that attack almost every
aspect of the juvenile court’s ruling. Most are forfeited by the minor’s free and voluntary
entry of a plea that admitted count 1 and the associated in-concert allegation and allowed
the juvenile court to consider the remaining charges at disposition. The rest fail because
they assert alleged facts outside the record or legal propositions unsupported by authority.
                                     II. DISCUSSION
       The minor asserts that as to count 1, he was not the “leader”; due to his diagnosed
ADD and cognitive delay, as shown by his psychological evaluations, he was not capable
of a high level of organizing and planning; he did not go to the victim’s house intending
to cause great bodily injury and did not do so; he did not force his way into the house; he



                                                  5
did not have any weapons; and Devon D. was not really a victim, but the one who
actually planned the offense. So far as these claims are material, they are forfeited.
       The minor freely and voluntarily admitted that the allegation of count 1 was true.
In return, he received a substantially more lenient disposition than might have occurred
had he chosen to stand trial on all counts, or had the matter been transferred to adult
court. Having chosen not to dispute count 1 in the juvenile court, he may not do so now.
In other words, having gotten the benefit of his bargain, the minor may not try to improve
on it on appeal. (In re Giovanni M. (2000) 81 Cal.App.4th 1061, 1065 (Giovanni M.).)
In any event, the minor cites no evidence in the record supporting his factual claims.
Finally, the evidence contained in the probation reports points overwhelmingly to his
culpability, not merely on count 1 but on all the alleged counts, and the juvenile court
could properly also consider the dismissed counts in determining the appropriate
disposition. (In re Robert H. (2002) 96 Cal.App.4th 1317, 1329; In re Jimmy P. (1996)
50 Cal.App.4th 1679, 1684.)
       The minor asserts that the police lacked probable cause to enter his home at
2:00 a.m. on the basis of a probation search warrant in order to arrest him. The minor’s
plea forfeits any challenge to the validity of the warrant or the police entry into his home.
As with the minor’s previous contention, he cites no evidence in the record to support his
factual claims. Finally, we note that the minor’s counsel apparently saw no grounds on
which to contest the validity of the warrant or the entry.
       The minor claims he could not discuss any of these issues in the trial court because
he was told he could face 18 years in prison with 11 strike priors, even though he had
never been convicted of anything before. As with the minor’s prior assertions, his free
and voluntary entry into a plea, which gave him a far more lenient disposition than the
maximum possible punishment for his crimes, forfeits his complaint. (Giovanni M.,
supra, 81 Cal.App.4th at p. 1064.) His lack of prior convictions does not mean he could
not have received that 18-year sentence if tried and convicted on all counts in adult court.

                                                 6
       The minor complains that his parents have not been allowed to take part in his
case counseling reviews. Since this complaint does not go to the validity of the
disposition order, we need not consider it.
       The minor asserts that the latest assessment of his suitability for DJJ was done in
August 2014, almost a year before the disposition date, and claims he should have been
reassessed before commitment to DJJ. However, by entering a plea which included a
mandatory DJJ commitment, he forfeited any right he might have had to a more recent
assessment.
       The minor cites the recommendations for a more lenient disposition made by
probation and IMAC, then asserts: “The Judge failed to exercise discretion when
committing me to DJJ for 7 years.” On the contrary, the court explained why it exercised
its discretion to reject those recommendations. Having told the minor on the record that
his offense was “incredibly serious” and that “you hit a home run your first time at bat,”
the court did not need to say any more to explain its rejection of proposed dispositions
that amounted to no more than a slap on the wrist. In any event, if the minor was
dissatisfied with the court’s intended disposition, he could have withdrawn his plea and
stood trial. Having received the benefit of his bargain, he may not complain about it
now. (Giovanni M., supra, 81 Cal.App.4th at p. 1064.)
       Under the same heading, the minor asserts: “DJJs should be the last resort for
repeat offenders.” So far as this is meant to be a statement of the law, it is incorrect: the
juvenile court may choose DJJ without having previously tried less restrictive
commitments. (In re Eddie M. (2003) 31 Cal.4th 480, 507; In re Angela M. (2003)
111 Cal.App.4th 1392, 1396.)
       The minor asserts that the juvenile court’s power to consider the dismissed
allegations at disposition was not originally part of the plea agreement, as shown by his
counsel’s statement that he did not recall that condition. Since the minor entered his plea



                                                  7
after the court’s power to consider the dismissed allegations was clearly explained to him
on the record, what the minor’s counsel recalled is irrelevant.
       The minor asserts that the juvenile court failed to allow for any discussion in court
about available alternative placements, such as “out of state placement.” The minor cites
no authority for the proposition that a placement less restrictive than DJJ was available
after his admission of first degree robbery. In any event, his entry of a plea conditioned
on DJJ commitment forfeits this claim.
       The minor asserts it was unclear what length of DJJ commitment he was
accepting: According to him, he thought it was three years, and no one mentioned seven
or nine years before the date when he entered his plea in open court. He also asserts that
he has “a legal document from Don Masuda [his former counsel] that states initially, the
DA was asking for two years.” There is no such document in the record. But even if
there were, initial offers from the prosecution that the minor did not accept were not
binding on the prosecutor. Finally, what the minor may have previously thought he
would get is not material since the prosecutor stated in open court the plea entailed a DJJ
commitment of up to nine years and the minor accepted the deal with the agreement of
his counsel.
       The minor asserts that the juvenile court did not consult with the psychiatrist at the
juvenile hall clinic “to even determine the nature of my situation according to the WIC as
stated by the Judge on p. 68.” However, the minor cites no authority holding that the
court was obliged to do so.
       The minor also asserts that he was on medication “that contributed to behavior
issues in the juvenile hall.” Nothing in the record supports this attempt by the minor to
excuse his misconduct. Furthermore, the minor’s counsel did not dispute the prosecutor’s
statement that the minor had 11 incident reports in the last few weeks, including one that
required him “to be put on multiple hours of program restriction for gang agitation, gang
behavior, [and] disruption.” Under the circumstances, we do not see how a report from

                                                 8
the juvenile hall psychiatrist would have resulted in a more lenient disposition for the
minor.
         The minor makes a great many assertions to the effect that he is “rehabilitated,”
his parents can properly look out for him, and “[i]t is not in [his] best interest that [he]
continue to stay incarcerated around troubled and at-risk youth.” As we have already
indicated, the minor’s free and voluntary entry of a plea in the knowledge that it entailed
a DJJ commitment makes all such arguments too late. Furthermore, we are obliged to
point out that even at the juvenile court level, punishment for criminal conduct is one of
the main objectives of a proper disposition. (Welf. & Inst. Code, § 202, subds. (b), (e).)
         The minor asserts: “I have strong reason to believe that my father’s arrest
record/history decades back, played a role in why the DA was so harsh in sentencing.”
The minor goes on to spin a web of speculation that supposedly supports this belief. Like
almost all of the minor’s other claims, this one is unsupported by any evidence in the
record and immaterial in light of his plea.
         Lastly, the minor makes a series of arguments relating to sentencing credit which
we find unpersuasive. The disposition awards the minor 330 days of credit for time
served in custody, to be offset against his DJJ commitment term. The minor cites no
evidence and makes no intelligible argument to support any other award of credits.
         Having reviewed the whole record, we find no arguable issue which could result in
a more favorable outcome for the minor.




                                                   9
                             III. DISPOSITION
The order of DJJ commitment is affirmed.


                                                /S/

                                       RENNER, J.



We concur:



/S/

HULL, Acting P. J.



/S/

HOCH, J.




                                      10